Riddick, J. (after stating the facts). This is a controversy concerning the title to land that was once owned by Mary A. Sumner. Another branch of the case has been before this court before, and a fuller history of the case can be had by reference to the opinion in that case. Blanks v. Clark, 68 Ark. 98, 56 S. W. 1063. Blanks, as shown in the statement of facts, had in 1893 purchased the interest of D. E. White in the estate of his mother, Mary A. Sumner. In 1894, after this deed was executed, Sallie E. Terrell, a sister of White, and the owner of a third interest in the estate of their mother, also died. Half of her one-third interest was inherited by D. E. White, and the other half by the children of W. J. White. After the case 'was remanded, Blanks obtained leave to amend his cross-complaint, and he set up a claim to the interest in the lands formerly owned by Mary A. Sumner that Daniel E. White inherited from his sister, Sallie E. Terrell. This was a one-sixth interest in those lands, and Blanks claimed it by virtue of the provision in the deed executed by D. E. White conveying to him all his “interest in any lands by will or otherwise in the estate of Mary A. Sumner.” But, in order to determine what that deed conveyed, we have only to ascertain what the interest of D. E. White was in the estate of Mary A. Sumner at the time this deed was executed, for there is nothing in the language used that purports to convey more than the title he then owned. It is admitted by the agreed statement of facts that he only owned at that time an undivided one-third interest, and this is all the interest that passed by the deed. The interest that D. E. White subsequently inherited from his sister, Sallie E. Terrell, did not pass by the deed, for at the time it was executed Mrs. Terrell was living, and D. E. White had no interest in the land owned by her. The statute, which in some cases vests in a grantee an estate in the land conveyed which may be afterwards acquired by the grantor, has no application here, for the deed did not purport to convey any interest which D. E. White might in future inherit from his sister, Mrs. Terrell. The statute only affects interests in land which the grantor has conveyed or which his deed purports to convey. It does not affect interests afterwards acquired by the grantor which he has not previously conveyed or attempted to convey. Sand. & H. Dig., § 699. We are of the opinion that the judgment of the chancery court was right, and it is therefore affirmed.